UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7905


ROBERT STEVEN VISINTINE,

                Petitioner - Appellant,

          v.

KENNY ATKINSON, Warden, FMC Butner,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-hc-02055-BO)


Submitted:   April 21, 2016                  Decided: April 25, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Steven Visintine, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert Steven Visintine, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.        We   have   reviewed      the   record   and    find   no

reversible    error.       Accordingly,      although     we   grant     leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.        Visintine v. Atkinson, No. 5:15-hc-02055-BO

(E.D.N.C.    Oct.   16,    2015).      We    deny    Visintine’s    motion       for

injunctive relief pending appeal, but we grant his motion to

supplement his informal brief.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                         AFFIRMED




                                        2